FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                         December 10, 2020
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES EX REL. SAMUEL J.
 MAY, an individual,

       Plaintiff - Appellant,

 v.                                                          No. 19-1478
                                                 (D.C. No. 1:17-CV-00637-RM-SKC)
 UNITED STATES OF AMERICA; THE                                (D. Colo.)
 DEPARTMENT OF JUSTICE, an agency
 of the United States; THE DEPARTMENT
 OF HEALTH AND HUMAN SERVICES,
 an agency of the United States; FOOD
 AND DRUG ADMINISTRATION, an
 agency of the United States; EQUAL
 EMPLOYMENT OPPORTUNITY
 COMMISSION, an agency of the United
 States; AMGEN USA INC., A California
 and Delaware corporation; DEBORAH
 ZWANY; SARA WINSLOW; PATRICK
 HANNIGAN; OMOTUNDE
 OSUNSANMI

       Defendants – Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, MURPHY and PHILLIPS, Circuit Judges.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                        _________________________________

      In the 2000s, pro se plaintiff Samuel May worked for defendant Amgen USA,

Inc. (Amgen). After he left the company, he brought an unsuccessful arbitration

claim against it, and then unsuccessfully tried to vacate the arbitration award in state

and federal courts. Meanwhile, he also filed a qui tam action under the False Claims

Act against Amgen in the United States District Court for the Northern District of

California. The United States declined to intervene, and the case was later dismissed

without prejudice because May did not obtain counsel. Just under a year later, in

2012, the United States and Amgen reached a settlement not involving May. More

than three years after that, May moved to reopen his qui tam action in the Northern

District of California, seeking a share of the settlement. But the court denied the

motion because May still had “not retained counsel, and his filings [were] untimely

and plainly frivolous.” R. vol. 1 at 808. May appealed to the Ninth Circuit, and the

appeal was dismissed.

      Eight days after the Ninth Circuit dismissed his appeal, May filed this lawsuit

in the District of Colorado against Amgen and several federal defendants—the

United States of America, the Department of Justice, and the Department of Health

and Human Services (collectively, “the federal defendants”).1 His complaint contains

seven claims: counts one and two allege contract claims, counts three through seven

tort claims. The relief he seeks includes between 25% and 30% of (1) the $762


      1
        May’s complaint lists several other defendants too, but the district court
ultimately dismissed them without prejudice.
                                            2
million recovered by the United States in its 2012 settlement with Amgen or

(2) Amgen’s value—at least $900 million. The district court dismissed with

prejudice all counts against Amgen. It dismissed without prejudice counts one and

two against the federal defendants for lack of subject-matter jurisdiction, and it

granted them summary judgment on the five remaining counts. May appeals, and we

affirm.

                                  I. Pro Se Pleadings

      We construe May’s pro se pleadings liberally, holding them to a less stringent

standard than we would a lawyer’s pleadings. Hall v. Bellmon, 935 F.2d 1106, 1110

(10th Cir. 1991). But we may not go so far as to serve as May’s advocate. See id.

And pro se litigants must follow the same procedural rules that govern other litigants.

Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994).

                       II. Judicial Notice and Motion to Strike

      May asks us to take judicial notice of two documents related to a state

arbitration case between him and Amgen. We have discretion to take judicial notice

of publicly filed records from “other courts concerning matters that bear directly

upon the disposition of the case at hand.” United States v. Ahidley, 486 F.3d 1184,

1192 n.5 (10th Cir. 2007). We decline to notice the documents that May has

submitted, however, because they have no bearing on our analysis. Because we deny

May’s motion to notice the documents, we also deny as moot the federal defendants’

motion to strike May’s declaration in support of his motion for judicial notice.



                                           3
                            III. Subject-Matter Jurisdiction

      May’s opening brief contains many assertions about jurisdiction. Reading his

brief liberally, we construe those assertions to challenge the district court’s decision

to dismiss count one (breach of contract) and count two (breach of an implied

covenant of good faith and fair dealing) as to the federal defendants under Federal

Rule of Civil Procedure 12(b)(1) for lack of subject-matter jurisdiction. We review

the Rule 12(b)(1) dismissal de novo. Chance v. Zinke, 898 F.3d 1025, 1028

(10th Cir. 2018).

      Together, the Tucker Act (28 U.S.C. § 1491) and the Little Tucker Act

(28 U.S.C. § 1346) vest the Court of Federal Claims with exclusive jurisdiction over

contract claims against the United States for more than $10,000. Burkins v. United

States, 112 F.3d 444, 449 (10th Cir. 1997). So the district court correctly concluded

that, as to the federal defendants, it lacked subject-matter jurisdiction over counts one

and two—contract claims seeking millions of dollars.

      May does not persuade us that, despite the Tucker Act, the district court

nevertheless has jurisdiction over his contract claims against the federal defendants.

The Tucker Act is displaced “when a law assertedly imposing monetary liability on

the United States contains its own judicial remedies.” United States v. Bormes,

568 U.S. 6, 12 (2012). May cites several statutes that, in his view, give the district

court jurisdiction to hear his contract claims against the federal defendants: 9 U.S.C.

§§ 1–16 (Federal Arbitration Act); 21 U.S.C. §§ 301–92 (Food, Drug, and Cosmetic

Act); 28 U.S.C. § 1331 (federal question jurisdiction); 28 U.S.C. § 1332 (diversity

                                            4
jurisdiction); 28 U.S.C. § 1343(a)(3) (civil actions for equal-rights violations);

42 U.S.C. §§ 1981 (equal rights), 1983 (civil actions for rights deprivations). But he

has not identified any specific language in these assorted statutes displacing the

Tucker Act’s exclusive jurisdiction over his contract claims against the federal

defendants.

                                     IV. Qui Tam

      May cannot salvage claims one and two against the federal defendants by

framing them as a qui tam action under 31 U.S.C. § 3730 (False Claims Act).

A pro se litigant may not bring a qui tam action. See Wojcicki v. SCANA/SCE&G,

947 F.3d 240, 246 (4th Cir. 2020). And although May’s pro se status does not

implicate the district court’s jurisdiction, it would warrant dismissal without

prejudice of any qui tam claims, see Georgakis v. Ill. State Univ., 722 F.3d 1075,

1078 (7th Cir. 2013), as the district court ordered on counts one and two against the

federal defendants.

      May’s failure to obtain counsel similarly forecloses any argument that he

properly brought a qui tam action against Amgen. See Wojcicki, 947 F.3d at 246.

                              V. Rulings Not Considered

      May seems to claim that “the district court erred in denying [his] First

Amended Complaint.” Aplt. Opening Br. at 11. But it appears that May never tried

to amend his complaint. It is possible that May refers to the motion to alter the

judgment that he filed on December 14, 2019, identified in the docket record in part

as his “First MOTION to Alter Judgment.” R. vol. 1 at 14. The district court denied

                                            5
this motion, but not until after May filed his notice of appeal. And May did not file

another notice of appeal or amend the original one to include the order denying his

motion to alter the judgment. As a consequence, that order is not properly before us.

See Fed. R. App. P. 4(a)(4)(B)(ii).

      May’s opening brief does not present a coherent challenge to (1) the district

court’s summary judgment (based on the statute of limitations) for the federal

defendants on counts three through seven; (2) the district court’s dismissal with

prejudice under Federal Rule of Civil Procedure 12(b)(6) of all claims against

Amgen; or (3) the district court’s award of attorney’s fees to Amgen. May has thus

waived any argument against these rulings. See Sawyers v. Norton, 962 F.3d 1270,

1286 (10th Cir. 2020) (“Issues not raised in the opening brief are deemed abandoned

or waived.” (internal quotation marks omitted)).

                                      VI. Conclusion

      May’s motion that we take judicial notice of certain documents is denied. The

motion to strike May’s declaration is denied. May’s motion to expedite the appeal is

denied as moot. We do not consider any arguments in May’s motion to expedite that

do not relate to the motion itself. See Fed. R. App. P. 28(c) (“Unless the court

permits, no further briefs may be filed.”). The district court’s judgment is affirmed.


                                             Entered for the Court


                                             Michael R. Murphy
                                             Circuit Judge


                                            6